Citation Nr: 1707853	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right hip disability.  

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for flat feet.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1976 and from January 1979 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's appeal is limited, by his August 2012 substantive appeal, to the issues shown on the cover page.  

The Veteran cancelled an RO hearing in August 2015 and cancelled a Board hearing in October 2016.  


FINDINGS OF FACT

1.  Right hip and knee osteoarthritis was not manifest in service or to a degree of 10 percent within 1 year of separation and are not otherwise related to service.  

2.  Flat feet were not manifest in service and are unrelated to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right hip osteoarthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for right knee osteoarthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for flat feet are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise, except as indicated below.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran indicated, in his August 2012 written statement that he received emergency room treatment for his right leg, thigh, and knee injury, that required crutches, pain medicine, muscle relaxers, and physical therapy, and that he was on light duty for at least 90 days.  He stated that the Naval Regional Medical Center where he obtained treatment had closed down, but indicated archived records should be available.  However, all available service records have been obtained, as reflected by requests and responses to requests for information which are of record.  There is a presumption that all available records are delivered upon request, when records are received; and the Veteran has not provided any specific information which would meaningfully facilitate any further searches via a special search, based on the treatment date and location.  

The Veteran underwent a VA general medical examination in 2011 which showed, as to the extremities, bilateral mild bipedal edema (1+).  Further VA examination is not necessary for any of the claims.  Based on a review of the evidence, which is outlined below, the Board finds that there is not satisfactory evidence, with respect to any of his claims, that indicates a current disability is related to an in-service disease, injury, or event to warrant an examination for any of the claims.  The Board finds that VA has met its duty to assist the Veteran.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service treatment records are silent for reference to hip, knee, and flat feet problems.  

On service examinations in August 1976, January 1979, March 1981, and July 1981, the Veteran reported that he was in good health.  He denied having or having had arthritis or trick or locked knee or foot trouble.  On clinical examination at those times, his hips, knees, and feet were normal. 

On private evaluation in November 2003, the Veteran denied pain in his limbs but complained of bilateral knee pain.   

An April 2006 VA medical record shows it was the Veteran's first visit in the Menlo Park General Medicine Clinic.  At that time he reported right foot pain at the ball of the foot "for several months."  He reported right hip pain "[h]as been on and off x 6-8 months." Following X-rays which showed bilateral pes planus and severe osteoarthritis of the right hip joint, osteoarthritis of the hips and feet were assessed as well as bunions, flat feet, and plantar fasciitis.  In May 2006, he reported painful calluses for 15 years.  In June 2006, the Veteran reported a 5 year history of progressive right hip pain.  The Veteran reported the pain began insidiously, without any history of trauma.  

In October 2006, the Veteran reported that he was in a good state of health until September 13, 2006, when he suddenly experienced spontaneous right knee pain when he tried to get up from a chair.  He denied any obvious injury preceding this.  He went to the emergency room where X-rays showed right knee and hip osteoarthritis.  He reported that several years ago, he had had an injury while playing football. After that, he started to have episodes of right knee giving way and locking episodes.  

On VA evaluation in November 2006, the Veteran complained of right knee and hip pain.  Obesity was reported to affect his pain.  Also in November 2006, the Veteran complained of right foot pain for several months to the ball of his foot.  The right foot pain was felt to be due to pressure points.  The right hip pain was from osteoarthritis.  

On VA evaluation in February 2009, flat foot deformity was assessed.  

In March 2009, the Veteran came for right hip and knee pain.  He also stated that he was recently informed that he had flat foot, and that before that, he had often suffered foot pain without knowing the cause.  Examination revealed right knee tenderness, and painful motion, and X-rays showed severe right hip osteoarthritis.  In May 2009, the right and left knee both had osteoarthritis changes and appeared to be about the same.  Also in May 2009, the Veteran complained of chronic right hip pain for over 7 years.  Severe right hip degenerative joint disease was assessed.  In June 2009, the Veteran was noted to have feet pain and was to have follow-up by podiatry.  Flat foot deformity was assessed.  On VA orthopedic evaluation in August 2009, the Veteran complained of bilateral hip pain, right more than left.  He stated that it had been chronic for 7 years, and progressive.  He was interested in hip surgery and requesting a cane.  The impression was severe osteoarthritis of the right hip joint, and moderate osteoarthritis of the left hip joint.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current right hip or knee osteoarthritis.  The preponderance of the evidence indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation.  Right hip and/or knee osteoarthritis was not shown in service, and the Veteran denied all pertinent symptomatology and was clinically normal on a number of service examinations, including at the time of the service examination in July 1981, which was several months after service discharge.  Right hip and/or knee osteoarthritis was not shown until many years after service; and in 2006, the Veteran reported that he had had right hip pain for only 5 years; and that he had an injury while playing football several years before 2006, with right knee symptoms starting after that.  No competent evidence, furthermore, indicates his right hip or knee osteoarthritis is related to service, including any incident in service.  

Also based on the evidence, the Board concludes that service connection is not warranted for flat feet.  Flat feet were not shown in service.  Instead, there are no reports of foot trouble in service and the Veteran denied having or having had foot trouble and was normal on service examinations in August 1976, January 1979, March 1981, and July 1981.  There is no showing of flat feet until many years after service, and no evidence relates the flat feet to service.  The Veteran argued in August 2012 that service connection is warranted for flat feet as a pre-existing condition.  However, the Veteran's feet were normal on service entrance examinations, and the evidence does not show that his flat feet existed prior to either period of service.  It does not show any in-service symptomatology either.  

While the Veteran may feel that the disorders at issue are related to service, he has submitted no probative evidence to this effect, and the preponderance of the probative evidence is in fact against the claims.  As such, the appeals may not be resolved in his favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  

The Board regrets that it cannot allow the claims, and would like to thank the Veteran for his years of honorable service.   



ORDER

Service connection for right hip disability is denied.

Service connection for right knee disability is denied.

Service connection for flat feet is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


